Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1174
                        Lower Tribunal No. 20-424
                          ________________


                               Israel Lewin,
                                  Appellant,

                                     vs.

                         Moshe Bourak, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     The Baker Law Offices, and Ira Robert Baker, for appellant.

     Kubicki Draper, P.A., and Sharon C. Degnan (Orlando), for appellees.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Cheung v. Ryder Truck Rental, Inc., 595 So. 2d 82, 84

(Fla. 5th DCA 1992) (explaining that a vehicle on a tow truck is not a

dangerous instrumentality while it is under the exclusive control of the tow

truck driver); see also Pangea Produce Distrib., Inc. v. Franco’s Produce,

Inc., 275 So. 3d 240, 242 (Fla. 3d DCA 2019) (noting that a trial court does

not abuse its discretion in denying leave to amend when an amendment

would be futile).




                                     2